DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are, in: 
claim 1: a first switching unit, a storage unit, a light emitting unit;
claim 9: a first switching unit, a storage unit, a light emitting unit, a data line driving unit, a compensation unit; 
claim 11: a detection unit; 
claims 4-7, 12, and 14-15: a second switching unit. 
	a first switching unit is plainly interpreted as a unit, or means for switching which, when interpreted in light of the Specification is found to be a switching transistor (Specification at page 7 fourth paragraph), interpreted to be equivalent to a transistor programming display data signal into a pixel (see item 1 in Fig. 1); 
	a second switching unit is plainly interpreted as another unit, or means for switching which, when interpreted in light of the Specification is found to be a switching 
a storage unit is plainly interpreted as a unit, or means for storing which, when interpreted in light of the Specification is found to be a capacitor across a driving transistor’s gate and channel electrodes (see item 3 in Fig. 1 and page 7 second paragraph);
a light emitting unit is plainly interpreted as a unit, or means for emitting light which, when interpreted in light of the Specification is found to be a light emitting diode, for example an organic light emitting diode device or a micro light emitting diode device (see item 3 in Fig. 1, page 7 second paragraph, page 7 third paragraph);
a data line driving unit is plainly interpreted as a unit, or means for driving a data line which, when interpreted in light of the Specification is found to be a line driver supplying a first effective voltage to a first control line and a first voltage to a data line (Specification at page 4 fourth paragraph), interpreted to be equivalent to, for one example, a data line drive and a gate driver (see item 101 in Fig. 4); 
a compensation unit is plainly interpreted as a unit, or means for compensation which, when interpreted in light of the Specification is found to be a circuit supplying a second effective voltage to a second switching unit through a second control line (see items 102, G2 in Fig. 4, page 4 paragraph 4), interpreted to be equivalent to a circuit driving sense transistor control signals; 
a detection unit is plainly interpreted as a unit, or means for detecting which, when interpreted in light of the Specification is found to be a circuit connected to a second switching unit which detects a voltage on each of the sensing lines and takes 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Objection to the Specification
The disclosure is objected to because of the following informalities: the written description and original claims recite “[- Vth min, 0)” in multiple places, which cannot be definitively interpreted.  Examiner guessed that the recitation was intended to be a range variable expressed in terms of the range limits - Vth min and zero inclusively, but notwithstanding Examiner’s guess, appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16 are rejected under 35 USC § 103 as being unpatentable over Sohn (Sohn; MinHo, US 20170316738 A1) in view of Kim (Kim; Joon Young, US 20150179107 A1). 
Regarding claim 1, Sohn discloses a method for driving a display panel (Sohn, discloses a method for a display panel; see Fig. 2, [0002], [0028], [0045]) comprising 
a plurality of pixel circuits arranged in an array (Sohn, discloses a plurality of pixels 110; see Fig. 2, [0037]; shows a plurality of data lines extending in a column direction across display panel 100; see Fig. 2; shows a plurality of gate lines extending in a row direction across display panel 100; see Fig. 2; one of ordinary skill in the art before the effective filing date would have inferred that the pixel circuits were arranged in a row and column matrix, or a two dimensional array), 
a plurality of data lines  (Sohn, discloses a plurality of data lines DL1 to DLd; see Fig. 2, [0037]), 
and a plurality of first control lines (Sohn, discloses a plurality of gate lines GL1 to GLg, or a plurality of first control lines; see Fig. 2, [0037]), 
each of the plurality of pixel circuits comprising 

a driving transistor (Sohn, discloses a driving transistor Tdr; see Fig. 3, [0040]), 
a storage unit (Sohn, discloses storage unit, or capacitor Cst; see Fig. 3, [0040]), 
and a light emitting unit (Sohn, discloses a light emitting unit, or diode OLED; see Fig. 3, [0037]), 
wherein first electrodes of the first switching units of the pixel circuits in a same column are coupled to a same data line (Sohn, discloses each pixel 110 coupled to signal lines GL, DL, PLA, PLB, SL and SPL; see Fig. 3, [0039]; shows a plurality of data lines extending in a column direction across display panel 100; see Fig. 2; shows a plurality of gate lines extending in a row direction across display panel 100; see Fig. 2; one of ordinary skill in the art before the effective filing date would have inferred that the pixel circuits were arranged in a row and column matrix and that the pixels disposed in a same column were coupled to a same data line), 
and control electrodes of the first switching units of the pixel circuits in a same row are coupled to a same first control line (Sohn, discloses each pixel 110 coupled to signal lines GL, DL, PLA, PLB, SL and SPL; see Fig. 3, [0039]; shows a plurality of data lines extending in a column direction across display panel 100; see Fig. 2; shows a plurality of gate lines or first control lines extending in a row direction across display panel 100; see Fig. 2; one of ordinary skill in the art before the effective filing date would have inferred that the pixel circuits were arranged in a row and column matrix and that the pixels disposed in a same row were coupled to a same first control line), 

the driving transistor has a first electrode coupled to a first power supply, a second electrode coupled to a second node of the pixel circuit, and a control electrode coupled to the first node of the pixel circuit (Sohn, discloses a driving transistor Tdr gate electrode connected to a first node n1, one channel electrode connected to a first power supply EVDD, and another channel electrode connected to a second node n2; see Fig. 3, [0040]-[0042]); 
the storage unit is coupled between the first node and the second node of the pixel circuit (Sohn, discloses storage unit, or capacitor Cst connected between a first node n1 and a second node n2; see Fig. 3, [0040]-[0042]); 
and the light emitting unit is coupled between the second node of the pixel circuit and a second power supply (Sohn, discloses a light emitting unit, or diode OLED connected between a second node n2 and a second power supply EVSS; see Fig. 3, [0041]-[0043]), 
and the method comprises: 
during a data writing stage of the pixel circuits of each row, supplying a driving voltage to the data line corresponding to each of the pixel circuits in a row (Sohn, discloses a first switching transistor Tsw1 turned on by a gate pulse GP, supplying data voltage Vdata through a data line DL and a first node n1 to the driving transistor Tdr, or a data writing stage of the pixel circuits of a row; see Figs. 3, 13, [0041]), 

wherein in an ith pixel circuit of the plurality of pixel circuits, i is a positive integer, the driving voltage VA[i] = Vdata[i] + Vth[i] + VS, Vdata[i] is an original data voltage of the ith pixel circuit, Vth[i] is a threshold voltage of the driving transistor of the ith pixel circuit, and a range from which a value of the compensation voltage VS is selected is [- Vth min, 0), wherein Vth_min is a minimum value among all of the threshold voltages of driving transistors of the plurality of pixel circuits of the display panel (Sohn, discloses determining a data voltage Vdata to a pixel 110’s driving transistor Tdr, the value of Vdata calculated from a pixel data value, or Vdata, which is shifted, or offset, implying the claimed driving voltage being a combination of a pixel image level, a pixel drive transistor threshold level, and amount the pixel drive transistor threshold has changed; see Figs. 2, 3, [0041], [0046]). 
Sohn differs from the instant invention only in that Sohn does not appear to explicitly disclose: an applied pixel drive voltage being a sum of an initial pixel level, the pixel’s drive transistor’s threshold level, chosen from a range of [-Vth, 0] inclusive, and the change in the pixel’s drive transistor’s threshold level, as might be implied by the clause “the driving voltage VA[i] = Vdata[i] + Vth[i] + VS, Vdata[i] is an original data voltage of the ith pixel circuit, Vth[i] is a threshold voltage of the driving transistor of the ith pixel circuit, and a range from which a value of the compensation voltage VS is 
However, in an analogous field of endeavor, Kim discloses a display panel containing a panel driver and a pixel circuit (Kim, disclosing a display device having a display panel 100 and a panel driver, or display driver 200 and a row and column arranged matrix of pixel circuits P; see [0033]-[0034]) which
applies a display data level calculated from a pixel video data, the pixel’s drive transistor’s threshold level, and an offset, or correction level (Kim; see [0054]-[0055]), 
wherein pixel’s reference level is a value derived from among all of the threshold voltages of the driving transistors of the plurality of pixel circuits in the display panel, and includes the values of Vth and zero (Kim, discloses subtracting a threshold voltage Vth from a reference value derived from all of the threshold voltages of all of the pixels stored in memory, the range of derived reference values including Vth and zero; see [0034], [0057]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sohn’s method for a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device, with Kim’s display panel containing a panel driver and a pixel circuit which applies a display data level calculated from a pixel video 
Regarding claim 2, Sohn and Kim disclose the method of claim 1, 
wherein the value of the compensation voltage VS is set to be equal to -Vth_min (Kim, discloses calculating a correction value by subtracting a threshold voltage Vth from a reference value derived from all of the threshold voltages of all of the pixels stored in memory, the range of derived reference values including Vth and zero; see [0034], [0057]; one of ordinary skill in the art before the effective filing date would have inferred that Vth_min was a member of the stored Vth dataset from all pixels given Kim’s disclosure; see, for example, [0037], [0054]-[0057]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3, Sohn and Kim disclose the method of claim 1, further comprising: 
obtaining the threshold voltages of the driving transistors of the plurality of pixel circuits; and determining a minimum value among the obtained threshold voltages (Sohn, discloses a detection unit 321 containing an analog to digital converter for detecting node 2 levels indicating driving transistor characteristics such as mobility and 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Sohn and Kim disclose the method of claim 1, 
wherein the light emitting unit is a light emitting diode Sohn, discloses a light emitting unit, or a light emitting diode OLED connected between a second node n2 and a second power supply EVSS; see Fig. 3, [0041]-[0043]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 9, Sohn discloses a display device (Sohn, discloses a display device; see Fig. 2, [0002], [0036]) comprising 
a display panel (Sohn, discloses a display panel 100; see Fig. 2, [0037])
and a driving circuit for driving the display panel (Sohn, discloses a driving circuit containing a data driver 310, a sensing unit 320, a gate driver 200, and a controller 400; see Fig. 2, [0037]), 
and the display panel comprising 
a plurality of pixel circuits arranged in an array (Sohn, discloses a plurality of pixels 110; see Fig. 2, [0037]; shows a plurality of data lines extending in a column direction across display panel 100; see Fig. 2; shows a plurality of gate lines extending in a row direction across display panel 100; see Fig. 2; one of ordinary skill in the art 
a plurality of data lines (Sohn, discloses a plurality of data lines DL1 to DLd; see Fig. 2, [0037]), 
and a plurality of first control lines (Sohn, discloses a plurality of gate lines GL1 to GLg, or a plurality of first control lines; see Fig. 2, [0037]), 
each of the plurality of pixel circuits comprising 
a first switching unit (Sohn, discloses a first switching unit, or transistor Tsw1; see Fig. 3, [0040]), 
a driving transistor (Sohn, discloses a driving transistor Tdr; see Fig. 3, [0040]), 
a storage unit (Sohn, discloses storage unit, or capacitor Cst; see Fig. 3, [0040]), 
and a light emitting unit (Sohn, discloses a light emitting unit, or diode OLED; see Fig. 3, [0037]), 
wherein first electrodes of the first switching units of the pixel circuits in a same column are coupled to a same data line (Sohn, discloses each pixel 110 coupled to signal lines GL, DL, PLA, PLB, SL and SPL; see Fig. 3, [0039]; shows a plurality of data lines extending in a column direction across display panel 100; see Fig. 2; shows a plurality of gate lines extending in a row direction across display panel 100; see Fig. 2; one of ordinary skill in the art before the effective filing date would have inferred that the pixel circuits were arranged in a row and column matrix and that the pixels disposed in a same column were coupled to a same data line), 
and control electrodes of the first switching units of the pixel circuits in a same row is coupled to a same first control line (Sohn, discloses each pixel 110 coupled to 
and in each of the plurality of pixel circuits, a second electrode of the first switching unit is coupled to a first node of the pixel circuit (Sohn, discloses a first switching unit, or transistor Tsw1 and shows a second electrode of the first switching unit Tsw1 connected to a first node n1; see Fig. 3, [0040]); 
the driving transistor has a first electrode coupled to a first power supply, a second electrode coupled to a second node of the pixel circuit, and a control electrode coupled to the first node of the pixel circuit (Sohn, discloses a driving transistor Tdr gate electrode connected to a first node n1, one channel electrode connected to a first power supply EVDD, and another channel electrode connected to a second node n2; see Fig. 3, [0040]-[0042]); 
the storage unit is coupled between the first node and the second node of the pixel circuit (Sohn, discloses storage unit, or capacitor Cst connected between a first node n1 and a second node n2; see Fig. 3, [0040]-[0042]); 
and the light emitting unit is coupled between the second node of the pixel circuit and a second power supply (Sohn, discloses a light emitting unit, or diode OLED connected between a second node n2 and a second power supply EVSS; see Fig. 3, [0041]-[0043]), 

a data line driving unit (Sohn, discloses a data line driving unit 310; see Fig. 2, [0037])
and a compensation unit (Sohn, discloses a gate driver 200 also performing a function of a compensation unit, supplying sensing pulses SP along a pixel line SPL to a pixel circuit 110; see Fig. 2, 3, [0041], [0059]), 
and during a data writing stage of the pixel circuits of each row, the data line driving unit is configured to supply a driving voltage to the data line corresponding to each of the pixel circuits in a row (Sohn, discloses a first switching transistor Tsw1 turned on by a gate pulse GP, supplying data voltage Vdata through a data line DL and a first node n1 to the driving transistor Tdr, or a data writing stage of the pixel circuits of a row; see Figs. 3, 13, [0041]), 
and the compensation unit is configured to supply a compensation voltage to the second node of the pixel circuit (Sohn, discloses a data driver 300’s sensing unit 320 performing a function of a compensation unit, the sensing unit 320’s analog to digital converter 310 supplying a compensation voltage to a pixel circuit 110’s second node n2 through a second switching unit Tsw2; see Figs. 2, 3, [0097]), 
wherein in an ith pixel circuit of the plurality of pixel circuits, i is a positive integer, the driving voltage VA[i] = Vdata[i] + Vth[i] + VS, Vdata[i] is an original data voltage of the ith pixel circuit, Vth[i] is a threshold voltage of the driving transistor of the ith pixel circuit, and a range from which a value of the compensation voltage VS is selected is [- Vth_min, 0), wherein Vth_min is a minimum value among all of the threshold voltages of driving transistors of the plurality of pixel circuits of the display panel (Sohn, discloses 
Sohn differs from the instant invention only in that Sohn does not appear to explicitly disclose: an applied pixel drive voltage being a sum of an initial pixel level, the pixel’s drive transistor’s threshold level, chosen from a range of [-Vth, 0] inclusive, and the change in the pixel’s drive transistor’s threshold level, as might be implied by the clause “the driving voltage VA[i] = Vdata[i] + Vth[i] + VS, Vdata[i] is an original data voltage of the ith pixel circuit, Vth[i] is a threshold voltage of the driving transistor of the ith pixel circuit, and a range from which a value of the compensation voltage VS is selected is [- Vth_min, 0), wherein Vth_min is a minimum value among all of the threshold voltages of driving transistors of the plurality of pixel circuits of the display panel”.
However, in an analogous field of endeavor, Kim discloses a display device (Kim; see [0003]) having 
a display panel containing a panel driver and a pixel circuit (Kim, disclosing a display device having a display panel 100 and a panel driver, or display driver 200 and a row and column arranged matrix of pixel circuits P; see [0033]-[0034]) which
applies a display data level calculated from a pixel video data, the pixel’s drive transistor’s threshold level, and an offset, or correction level (Kim; see [0054]-[0055]), 

Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sohn’s display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device, with Kim’s display device having a display panel containing a panel driver and a pixel circuit which applies a display data level calculated from a pixel video data, the pixel’s drive transistor’s threshold level, and correction level based on a reference level, wherein a pixel’s reference level is a value derived from among all of the threshold voltages of the driving transistors of the plurality of pixel circuits in the display panel, and includes the values of Vth and zero, especially when considering the motivation to modify Sohn with Kim arising from the stated desire to provide an organic light emitting display device which is capable of maintaining a uniform luminance between each of sub-pixels and improving data charging characteristics for each pixel (Kim; see [0010]-[0011]). 
Regarding claim 10, Sohn and Kim disclose the display device of claim 9, 

The motivation to combine presented prior applies equally here. 
Regarding claim 11, Sohn and Kim disclose the display device of claim 9, wherein the driving circuit further comprises 
a detection unit configured to detect the threshold voltages of the driving transistors of the plurality of pixel circuits, and determine a minimum value among the obtained threshold voltages (Sohn, discloses a detection unit 321 containing an analog to digital converter for detecting node 2 levels indicating driving transistor characteristics such as mobility and threshold voltage; see Fig. 3, [0095]-[0097], [0103]; one of ordinary skill in the art before the effective filing date would have inferred the obtaining of a Vth_min from Kim’s disclosure of subtracting a threshold voltage Vth from a reference value derived from all of the threshold voltages of all of the pixels stored in memory, the range of derived reference values including Vth and zero; see [0034], [0057]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 16, Sohn and Kim disclose the display device of claim 9, 

The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yamamoto; Tetsuro et al., US 20080278464 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device; see Fig. 6;  
Odawara; Rie et al., US 20100259527 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first 
Ryu; Do-Hyung et al., US 20110063283 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2; 
Kim; Yang-Wan, US 20110109660 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 5; 
Chung; Ho-Ryun et al., US 20110279444 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 3; 

Choi; Yang-Hwa, US 20140333680 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2; 
Jo; Hyeon-Ja, US 20150029171 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2; 
Lee; Jung-Min et al., US 20150379923 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to 
Lee; Jung Cheol, US 20170018224 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 1; 
Kim; Taegung et al., US 20170031485 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 5; 
Lee; Gil-Jae, US 20170061877 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second 
Jung; Kimoon et al., US 20170061892 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2; 
Dong; Tian et al., US 20170116918 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device; see Fig. 3A; 
Kim; JungChul, US 20170345368 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2; 

Zhu; Renyuan et al., US 20180190194 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device; see Fig. 4; 
Shim; Jongsik et al., US 20190355802 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device; see Fig. 3; 
Kim; Hyung-Soo, US 9111492 B2, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second 
Yang; Shengji, US 9727186 B2, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device; see Fig. 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Eurice/Primary Examiner, Art Unit 2693